Citation Nr: 0327050	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in July 1980 with more than 20 years of 
active service.  He died in February 1996.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2003 the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned.  
A transcript of that hearing is of record.  The Board notes 
the record was held open for the receipt of additional 
evidence for 60 days after the April 2003 Board 
videoconference hearing.  No additional evidence, however, 
has been received.


REMAND

A review of the claims folder reveals that this case is not 
yet ready for appellate review.

The Board notes that language in the citation to the 
veteran's Navy Achievement Medal referenced the fact that the 
veteran was being recognized for his service during combat 
operations while serving onboard the USS CORAL SEA (CVA-43).  
Records in the claims file indicate that the veteran served 
onboard the USS CORAL SEA from February 1969 to June 1971.

While ship logs pertaining to the veteran's service onboard 
the USS CONSTELLATION have been obtained, no such documents 
relating to the USS CORAL SEA are of record.  As the question 
of the veteran's physical presence in Vietnam is the central 
issue in this case, the Board finds that a request to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) should be made in an effort to obtain records from 
the USS CORAL SEA prior to adjudicating this case.

Accordingly, the case is hereby REMANDED for the following:

1.  A request to USASCRUR should be made 
for ship logs or similar type records for 
the USS CORAL SEA (CVA-43) for the time 
period of February 1969 to June 1971 to 
determine if the ship ever docked in a 
port in Vietnam, or in any case, its 
proximity to Vietnam during this time.

2.  The claims file should be reviewed to 
make sure that the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) are 
met.  See 38 U.S.C. §§ 5103, 5103A.

3.  When the development requested has 
been completed, the issue should again be 
reviewed.  If the benefit sought is not 
granted in full, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


